Name: 2004/278/EC: Commission Decision of 10 February 2004 on the Community position on the amendment of the Appendices to Annex 4 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products
 Type: Decision
 Subject Matter: European construction;  Europe;  trade
 Date Published: 2004-03-25

 Avis juridique important|32004D02782004/278/EC: Commission Decision of 10 February 2004 on the Community position on the amendment of the Appendices to Annex 4 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products Official Journal L 087 , 25/03/2004 P. 0031 - 0049Commission Decisionof 10 February 2004on the Community position on the amendment of the Appendices to Annex 4 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products(2004/278/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Decision 2002/309/EC, Euratom of the Council and of the Commission as regards the Agreement on Scientific and Technological Cooperation, of 4 April 2002 on the conclusion of seven agreements with the Swiss Confederation(1), and in particular the second subparagraph of Article 5(2) thereof,Whereas:(1) The Agreement between the European Community and the Swiss Confederation on trade in agricultural products, hereinafter, "the Agriculture Agreement", entered into force on 1 June 2002.(2) Article 6 of the Agriculture Agreement sets up a Joint Committee for Agriculture responsible for administering the Agriculture Agreement and ensuring that it operates smoothly.(3) Article 11 of the Agriculture Agreement provides that the Joint Committee for Agriculture may decide to amend Annexes 1 and 2 and the Appendices to the other Annexes to the Agreement.(4) The Community position to be taken by the Commission in the Joint Committee for Agriculture regarding the amendments to the Appendices must be defined.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS DECIDED AS FOLLOWS:Article 1The Community position to be adopted by the Commission in the Joint Committee for Agriculture set up by Article 6 of the Agreement between the European Community and the Swiss Confederation on trade in agricultural products shall be based on the draft Decision of the Joint Committee for Agriculture annexed to this Decision.Article 2The decision of the Joint Committee for Agriculture shall be published in the Official Journal of the European Union after adoption.Done at Brussels, 10 February 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 114, 30.4.2002, p. 1.ANNEXDECISION No 1/2004 OF THE JOINT COMMITTEE FOR AGRICULTURE SET UP UNDER THE AGREEMENT BETWEEN THE EUROPEAN COMMUNITY AND THE SWISS CONFEDERATION ON TRADE IN AGRICULTURAL PRODUCTSof 17 February 2004concerning the amendments to the Appendices to Annex 4(2004/.../EC)THE JOINT COMMITTEE FOR AGRICULTURE,Having regard to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products, and in particular Article 11 thereof,Whereas:(1) The Agreement entered into force on 1 June 2002.(2) The purpose of Annex 4 is to facilitate trade between the Parties in plants, plant products and other objects subject to plant health measures. The said Annex 4 is to be supplemented by a number of Appendices as described in the Joint Declaration on the implementation of Annex 4 annexed to the Agreement (with the exception of Appendix 5, which was adopted at the time the Agreement was concluded).(3) The text annexed to this Decision divides up the subjects covered by the Appendices as follows.(4) Appendix 1.A to this Decision defines the plants, plant products and other objects, originating in either Party, for which both Parties have similar legislation leading to equivalent results and which may be traded between them with a plant passport.(5) Appendix 1.B to this Decision defines the plants, plant products and other objects, originating outside the territories of the Parties, for which the plant health provisions of both Parties relating to imports lead to equivalent results and which may be traded between them with a plant passport if they are listed in Appendix 1.A or freely if not listed therein.(6) Appendix 1.C to this Decision defines the plants, plant products and other objects, originating in either Party, for which the Parties do not have similar legislation and do not recognise the plant passport.(7) Plants, plant products and other objects not explicitly listed in Appendix 1 and not subject to plant health measures in either Parties may be traded between the Parties without documentary, identity or plant health checks in connection with plant health measures.(8) Appendix 2 defines the legislation of both Parties having similar results.(9) Appendix 3 lists the authorities responsible for issuing plant passports.(10) Appendix 4 defines the zones referred to in Article 4 of Annex 4 and the specific requirements relating thereto which must be complied with by both Parties.(11) The references to the legislation in Appendix 5 should be amended to take account of changes in the legislation since the end of negotiations,HAS DECIDED AS FOLLOWS:Article 1The Appendices to Annex 4 to the Agreement are hereby replaced by the text annexed to this Decision.Article 2This Decision shall enter into force on 1 April 2004.Signed at Brussels, 17 February 2004.For the Joint Committee on AgricultureThe Heads of DelegationsFor the European CommunityMichael ScannellFor the Swiss ConfederationChristian HÃ ¤berliFor the Secretariat of the Joint Committee on AgricultureHans-Christian BeaumondAPPENDIX 1PLANTS, PLANT PRODUCTS AND OTHER OBJECTSA. Plants, plant products and other objects, originating in either Party, for which both Parties have similar legislation leading to equivalent results and recognise the plant passport1. Plants and plant products1.1. Plants intended for planting, not including seedsBeta vulgaris L.Humulus lupulus L.Prunus L., not including Prunus laurocerasus L. and Prunus lusitanica L.1.2. Plants not including fruit or seeds, but including live pollen for pollinationChaenomeles Lindl.Crataegus L.Cydonia Mill.Eriobotrya Lindl.Malus Mill.Mespilus L.Pyracantha Roem.Pyrus L.Sorbus L., not including Sorbus intermedia (Ehrh.) Pers.1.3. Plants of stoloniferous and tuberous species intended for plantingSolanum L. and hybrids thereof1.4. Plants, not including fruitVitis L.1.5. Plants, not including fruit or seedsRhododendron spp., not including Rhododendron simsii Planch.Viburnum spp.1.6. Wood which has totally or partially retained its natural round surface, with or without bark, or which is presented in the form of chips, particles, sawdust, wood waste or scrap(a) where it has been obtained in whole or in part from the plants as described hereafter:Castanea Mill., excluding wood which has been stripped of bark,Platanus L., including wood which has not kept its natural round surface,and(b) where it meets one of the following descriptions:>TABLE>1.7. Isolated barkCastanea Mill.2. Plants, plant products and other objects produced by producers authorised to produce for sale to persons professionally engaged in plant production, other than plants, plant products and other objects prepared and ready for sale to the final consumer and for which it is guaranteed that the production thereof is clearly separate from that of other products2.1. Plants intended for planting, not including seedsAbies Mill.Apium graveolens L.Argyranthemum spp.Aster spp.Brassica spp.Castanea Mill.Cucumis spp.Dendranthema (DC) Des Moul.Dianthus L. and hybrids thereofExacum spp.Fragaria L.Gerbera Cass.Gypsophila L.Impatiens L.: all varieties of hybrids from New GuineaLactuca spp.Larix Mill.Leucanthemum L.Lupinus L.Pelargonium L'HÃ ©rit. ex Ait.Picea A. Dietr.Pinus L.Platanus L.Populus L.Prunus laurocerasus L. and Prunus lusitanica L.Pseudotsuga Carr.Quercus L.Rubus L.Spinacia L.Tanacetum L.Tsuga Carr.Verbena L.and other plants of herbaceous species, other than plants of the family Gramineae, bulbs, corms, rhizomes and tubers.2.2. Plants intended for planting, not including seedsSolanaceae, other than those referred to in item 1.3.2.3. Rooted plants or plants with an attached or associated cultivation mediumAraceaeMarantaceaeMusaceaePersea spp.Strelitziaceae2.4. Seeds and bulbs intended for plantingAllium ascalonicum L.Allium cepa L.Allium schoenoprasum L.2.5. Plants intended for plantingAllium porrum L.2.6. Bulbs and bulbous rhizomes intended for plantingCamassia Lindl.Chionodoxa Boiss.Crocus flavus Weston cv. Golden YellowGalanthus L.Galtonia candicans (Baker) DecneGladiolus Tourn. ex L.: miniaturised varieties and hybrids thereof, such as G. callianthus Marais, G. colvillei Sweet, G. nanus hort., G. ramosus hort. and G. tubergenii hort.Hyacinthus L.Iris L.Ismene Herbert (= Hymenocallis Salisb.)Muscari Mill.Narcissus L.Ornithogalum L.Puschkinia AdamsScilla L.Tigridia Juss.Tulipa L.B. Plants, plant products and other objects, originating outside the territories of the Parties, for which the plant health provisions of both Parties relating to imports lead to equivalent results and which may be traded between them with a plant passport if they are listed in part A of this Appendix or freely if not listed therein1. Without prejudice to the plants listed in part C of this Appendix, all plants intended for planting, not including seeds2. Seeds2.1. Seeds originating in Argentina, Australia, Bolivia, Chile, New Zealand or UruguayCruciferaeGramineae not including Oryza spp.Trifolium spp.2.2. Seeds originating elsewhere than in the territory of either PartyAllium ascalonicum L.Allium cepa L.Allium porrum L.Allium schoenoprasum L.Capsicum spp.Helianthus annuus L.Lycopersicon lycopersicum (L.) Karst. ex Farw.Medicago sativa L.Phaseolus L.Prunus L.Rubus L.Zea mays L.2.3. Seeds originating in Afghanistan, India, Iraq, Mexico, Nepal, Pakistan, South Africa or the United StatesTriticumSecaleX Triticosecale3. Parts of plants, not including fruit or seedsAcer saccharum Marsh., originating in North American countriesApium graveolens L. (leafy vegetables)Aster spp. originating in non-European countries (cut flowers)Castanea Mill.Conifers (Coniferales)Dendranthema (DC) Des Moul.Dianthus L.Eryngium L., originating in non-European countries (cut flowers)Gypsophila L.Hypericum L., originating in non-European countries (cut flowers)Lisianthus L., originating in non-European countries (cut flowers)Ocimum L. (leafy vegetables)Orchidaceae (cut flowers)Pelargonium L'HÃ ©rit. ex Ait.Populus L.Prunus L., originating in non-European countriesRhododendron spp., not including Rhododendron simsii Planch.Rosa L., originating in non-European countries (cut flowers)Quercus L.Solidago L.Trachelium L., originating in non-European countries (cut flowers)Viburnum spp.4. FruitAnnona L., originating in non-European countriesCydonia L., originating in non-European countriesDiospyros L., originating in non-European countriesMalus Mill., originating in non-European countriesMangifera L., originating in non-European countriesMomordica L.Passiflora L., originating in non-European countriesPrunus L., originating in non-European countriesPsidium L., originating in non-European countriesPyrus L., originating in non-European countriesRibes L., originating in non-European countriesSolanum melongena L.Syzygium Gaertn., originating in non-European countriesVaccinium L., originating in non-European countries5. Tubers other than for plantingSolanum tuberosum L.6. Wood which has totally or partially retained its natural round surface, with or without bark, or which is presented in the form of chips, particles, sawdust, wood waste or scrap(a) where it has been obtained in whole or in part from the plants as described hereafter:- Castanea Mill.- Castanea Mill., Quercus L., including wood which has not retained its natural round surface, originating in countries in North America- Conifers (Coniferales) other than Pinus L., including wood which has not retained its natural round surface, originating in non-European countries- Platanus L., Pinus L., including wood which has not kept its natural round surface- Populus L., originating in countries of the American continent- Acer saccharum Marsh., including wood which has not kept its natural surface, originating in North American countriesand(b) where it meets one of the following descriptions:>TABLE>Pallets and box pallets (CN code ex 4415 20 ) are also exempted where they satisfy the standards applicable to "UIC" pallets and bear a mark attesting to such compliance.7. Soil and growing medium(a) Soil and growing medium as such, which consists in whole or in part of soil or solid organic substances such as parts of plants, humus including peat or bark, other than that composed entirely of peat.(b) Soil and growing medium, attached to or associated with plants, consisting in whole or in part of material specified in (a) or consisting in part of any solid inorganic substance, intended to sustain the vitality of the plants, originating in:- Turkey,- Belarus, Estonia, Georgia, Latvia, Lithuania, Moldova, Russia or the Ukraine,- non-European countries, other than Algeria, Egypt, Israel, Libya, Morocco or Tunisia.8. Isolated bark of- conifers (coniferales)9. Cereals of the following species originating in Afghanistan, India, Iraq, Mexico, Nepal, Pakistan, South Africa or the United StatesTriticumSecaleX TriticosecaleC. Plants, plant products and other objects, originating in either Party, for which the Parties do not have similar legislation and do not recognise the plant passport1. Plants and plant products coming from Switzerland which must be accompanied by a plant health certificate when imported by a Member State of the Community1.1. Plants intended for planting, not including seedsClausena Burm. f.Murraya Koenig ex L.Palmae, not including Phoenix spp. originating in Algeria or Morocco1.2. Parts of plants, not including fruit or seedsPhoenix spp.1.3. SeedsOryza spp.1.4. FruitCitrus L. and hybrids thereofFortunella Swingle and hybrids thereofPoncirus Raf. and hybrids thereof2. Plants and plant products coming from a Member State of the Community which must be accompanied by a plant health certificate when imported into Switzerland3. Plants and plant products coming from Switzerland, importation of which into a Member State of the Community is prohibited3.1. Plants, not including fruit or seedsCitrus L. and hybrids thereofFortunella Swingle and hybrids thereofPhoenix spp. originating in Algeria or MoroccoPoncirus Raf. and hybrids thereof4. Plants and plant products coming from a Member State of the Community, importation of which into Switzerland is prohibited4.1. PlantsCotoneaster Ehrh.Stranvaesia Lindl.APPENDIX 2LEGISLATIONEuropean Community provisions- Council Directive 69/464/EEC of 8 December 1969 on control of potato wart disease- Council Directive 69/465/EEC of 8 December 1969 on control of potato cyst eelworm- Council Directive 69/466/EEC of 8 December 1969 on control of San JosÃ © scale- Council Directive 74/647/EEC of 9 December 1974 on control of carnation leaf-rollers- Commission Decision 91/261/EEC of 2 May 1991 recognising Australia as being free from Erwinia amylovora (Burr.) Winsl. et al.- Commission Directive 92/70/EEC of 30 July 1992 laying down detailed rules for surveys to be carried out for purposes of the recognition of protected zones in the Community- Commission Directive 92/90/EEC of 3 November 1992 establishing obligations to which producers and importers of plants, plant products or other objects are subject and establishing details for their registration- Commission Directive 92/105/EEC of 3 December 1992 establishing a degree of standardisation for plant passports to be used for the movement of certain plants, plant products or other objects within the Community, and establishing the detailed procedures related to the issuing of such plant passports and the conditions and detailed procedures for their replacement- Commission Decision 93/359/EEC of 28 May 1993 authorising the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of wood of Thuja L. originating in the United States of America- Commission Decision 93/360/EEC of 28 May 1993 authorising the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of wood of Thuja L. originating in Canada- Commission Decision 93/365/EEC of 2 June 1993 authorising the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of heat-treated coniferous wood originating in Canada, and establishing the details of the indicator system to be applied to the heat-treated wood- Commission Decision 93/422/EEC of 22 June 1993 authorising the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of kiln-dried coniferous wood originating in Canada, and establishing the details of the indicator system to be applied to the kiln-dried wood- Commission Decision 93/423/EEC of 22 June 1993 authorising the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of kiln-dried coniferous wood originating in the United States of America, and establishing the details of the indicator system to be applied to the kiln-dried wood- Commission Directive 93/50/EEC of 24 June 1993 specifying certain plants not listed in Annex V, part A, to Council Directive 77/93/EEC, the producers of which, or the warehouses and dispatching centres in the production zones of such plants, shall be listed in an official register- Commission Directive 93/51/EEC of 24 June 1993 establishing rules for movements of certain plants, plant products or other objects through a protected zone, and for movements of such plants, plant products or other objects originating in and moving within such a protected zone- Council Directive 93/85/EEC of 4 October 1993 on the control of potato ring rot- Commission Directive 94/3/EC of 21 January 1994 establishing a procedure for the notification of interception of a consignment or a harmful organism from third countries and presenting an imminent phytosanitary danger- Commission Directive 95/44/EC of 26 July 1995 establishing the conditions under which certain harmful organisms, plants, plant products and other objects listed in Annexes I to V to Council Directive 77/93/EEC may be introduced into or moved within the Community or certain protected zones thereof, for trial or scientific purposes and for work on varietal selections, as last amended by Commission Directive 97/46/EC- Commission Decision 97/5/EC of 12 December 1996 recognising Hungary as being free from Clavibacter michiganensis (Smith) Davis et al. spp. sepedonicus (Spieckerman et Kotthoff) Davis et al.- Commission Directive 98/22/EC of 15 April 1998 laying down the minimum conditions for carrying out plant health checks in the Community, at inspection posts other than those at the place of destination, of plants, plant products or other objects coming from third countries- Council Directive 98/57/EC of 20 July 1998 on the control of Ralstonia solanacearum (Smith) Yabuuchi et al.- Commission Decision 98/83/EC of 8 January 1998 recognising certain third countries and certain areas of third countries as being free of Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus), as last amended by Decision 2003/129/EC- Commission Decision 98/109/EC of 2 February 1998 authorising Member States temporarily to take emergency measures against the dissemination of Thrips palmi Karny as regards Thailand- Commission Decision 1999/355/EC of 26 May 1999 on emergency measures against the dissemination of Anoplophora glabripennis (Motschulsky) as regards China (except Hong Kong), as amended by Decision 1999/516/EC of 28 July 1999- Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community, as last amended by Regulation (EC) No 806/2003- Commission Decision 2001/218/EC of 12 March 2001 requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pinewood nematode) as regards areas in Portugal, other than those in which it is known not to occur, as last amended by Decision 2003/127/EC- Commission Decision 2001/219/EC of 12 March 2001 on temporary emergency measures in respect of wood packing comprised in whole or in part of non-manufactured coniferous wood originating in Canada, China, Japan and the United States of America- Commission Decision 2001/575/EC of 13 July 2001 recognising Slovakia and Slovenia as being free from Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckerman et Kotthoff) Davis et al.- Commission Decision 2002/757/EC of 19 September 2002 on provisional emergency phytosanitary measures to prevent the introduction into and the spread within the Community of Phytophthora ramorum Werres, De Cock & Man in 't Veld sp. nov.- Commission Decision 2002/360/EC of 13 May 2002 establishing the amendments to be made to the measures taken by Austria to protect itself against the introduction of Anoplophora glabripennis (Motschulsky)- Commission Decision 2002/674/EC of 22 August 2002 recognising Slovakia as being free from Erwinia amylovora (Burr.) Winsl. et al.- Commission Decision 2003/64/EC of 28 January 2003 on provisional measures to prevent the introduction into and the spread within the Community of pepino mosaic virus as regards tomato plants, intended for planting- Commission Decision 2003/450/EC of 18 June 2003 recognising the provisions in the Czech Republic on combating Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckerman and Kotthoff) Davis et al. as equivalent to the Community provisionsSwiss provisions- Ordinance of 28 February 2001 on plant protection (RO 2001 1191), as last amended on 26 November 2003 (RO 2003 4925)- Ordinance of the DFE of 15 April 2002 on prohibited plants (RO 2002 1098)- OFAG ordinance of... 2003 on temporary plant health measures (RO 2003...)APPENDIX 3AUTHORITIES RESPONSIBLE FOR ISSUING PLANT PASSPORTSEuropean CommunityBELGIUMAgence fÃ ©dÃ ©rale pour la sÃ ©curitÃ © de la chaÃ ®ne alimentaireAdministration du contrÃ ´le de la production vÃ ©gÃ ©tale primaireWTC III, 24e Ã ©tageBoulevard Simon Bolivar 30B-1000 BRUXELLESTÃ ©lÃ ©phone (32-2) 208 50 48TÃ ©lÃ ©copieur (32-2) 208 51 70Federaal Agentschap voor de Veiligheid van de VoedselketenBestuur Controle Primaire Productie Plantaardige sectorWTC III, 24e verdiepingSimon Bolivarlaan, 30B-1000 BrusselTel. (32-2) 208 50 48Fax (32-2) 208 51 70DENMARKMinisteriet for FÃ ¸devarer, Landbrug og FiskeriPlantedirektoratetSkovbrynet 20DK-2800 LyngbyTel. (45) 45 26 36 00Fax (45) 45 26 36 13GERMANY>TABLE>GREECEMinistry of AgricultureDirectorate of Plant Produce ProtectionDivision of Phytosanitary Control3-5, Ippokratous Str.EL-10164 AthensTel. (30-210) 361 53 94Fax (30-210) 361 71 03SPAINMinisterio de Agricultura, Pesca y AlimentaciÃ ³nDirecciÃ ³n General de AgriculturaSubdirecciÃ ³n General de Sanidad VegetalC/Alfonso XII 62E-28014 MadridTel.: (34) 913 47 82 54Fax: (34) 913 47 82 63>TABLE>FRANCEMinistÃ ¨re de l'agriculture, de l'alimentation, de la pÃ ªche et des affaires ruralesDirection gÃ ©nÃ ©rale de l'alimentationSous-direction de la QualitÃ © et de la Protection des vÃ ©gÃ ©taux251, Rue de VaugirardF-75732 Paris Cedex 15TÃ ©lÃ ©phone (33-1) 495 581 53TÃ ©lÃ ©copieur (33-1) 495 559 49IRELANDDepartment of Agriculture and FoodHorticulture and Plant Health DivisionMaynooth Business CampusMaynooth Co. KildareIrelandTel. (353-1) 505 33 54Fax (353-1) 505 35 64ITALYMinistero delle Politiche agricole e forestali (MiPAF)Servizio FitosanitarioVia XX Settembre 20I-00187 RomaTel. (39-06) 46 65 60 98Fax (39-06) 481 46 28LUXEMBOURGMinistÃ ¨re de l'agricultureASTA16, route d'Esch - BP 1904L-1019 LuxembourgTÃ ©lÃ ©phone (352) 45 71 72-218TÃ ©lÃ ©copieur (352) 45 71 72-340NETHERLANDSMinisterie van Landbouw, Natuur en VoedselkwaliteitPlantenziektekundige DienstGeertjesweg 15 - Postbus 91026700 HC WageningenNederlandTel. (31-317) 49 69 11Fax (31-317) 42 17 01AUSTRIA>TABLE>PORTUGALDirecÃ §Ã £o-Geral de ProtecÃ §Ã £o das CulturasQuinta do MarquÃ ªsP-2780-155 OeirasTel.: (351-21) 446 40 50Fax: (351-21) 442 06 16FINLANDPlant Production Inspection Centre (KTTK)Plant Protection DepartmentPO Box 42FIN-00501 HelsinkiPuh. (358-9) 5765 111Faksi (358-9) 5765 2734SWEDENSwedish Board of AgriculturePlant Protection ServiceS-5182 JÃ ¶nkÃ ¶pingTel. (46-36) 15 50 00Fax (46-36) 12 25 22UNITED KINGDOMDepartment for Environment, Food and Rural AffairsPlant Health DivisionFoss House, King's Pool1-2 Peasholme GreenYork YO I 7PXUnited KingdomTel. (44-190) 445 51 61Fax (44-190) 445 51 63Scottish Executive Environment and Rural Affairs Dept. (SEERAD)Pentland House47 Robb's LoanEdinburgh EH14 1TWUnited KingdomNational Assembly for WalesAnimal and Plant Health DivisionWelsh Assembly GovernmentCrown BuildingsCathays ParkCardiff CF10 3NQUnited KingdomDepartment of Agriculture and Rural Developments (DARD)Dundonald HouseUpper Newtonards RoadBelfast BT4 3SBUnited KingdomDepartment of Agriculture and FisheriesPO Box 327Howard Davis FarmTrinityJersey JE4 8UFUnited KingdomChief Executive OfficerCommittee for HorticultureRaymond Falla House, PO Box 459Longue Rue (Burnt Lane)St. Martin'sGuernsey GY1 6AFUnited KingdomMinistry of AgricultureKnockaloe PeelIsle of Man IM5 3AJUnited KingdomForestry Commission231 Corstorphine RoadEdinburgh EH12 7ATUnited KingdomSWITZERLANDOffice fÃ ©dÃ ©ral de l'agricultureService phytosanitaire fÃ ©dÃ ©ralCH-3003 BerneTÃ ©lÃ ©phone (41-31) 322 25 50TÃ ©lÃ ©copieur (41-31) 322 26 34APPENDIX 4ZONES REFERRED TO IN ARTICLE 4 AND SPECIAL REQUIREMENTS RELATING TO THEMThe zones referred to in Article 4 and the special requirements relating to them which must be complied with by both Parties are defined in the two Parties' respective legislative and administrative provisions set out below.European Community provisionsCommission Directive 2001/32/EC of 8 May 2001 recognising protected zones exposed to particular plant health risks in the Community and repealing Directive 92/76/EEC, as last amended by Commission Directive 2003/46/ECCouncil Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community, as last amended by Regulation (EC) No 806/2003Swiss provisionsOrdinance of 28 February 2001 on plant protection, Annex 4, part B (RO 2001 1191), as last amended on 26 November 2003 (RO 2003 4925)APPENDIX 5EXCHANGE OF INFORMATIONThe notifications referred to in Article 9(1) are the following:- notifications of interception of consignments and harmful organisms from third countries or from part of the territories of the Parties and presenting an imminent plant health danger as provided for in Directive 94/3/EC,- notifications as provided for in Article 16 of Directive 2000/29/EC.